Citation Nr: 0408497	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-24 673	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder.
	


ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from August 1969 
to February 1972 and from October 1972 to October 1975.  

The veteran attempted to reopen his claim for service 
connection for post-traumatic stress disorder (PTSD) in 
November 2002.  A June 2003 rating decision reopened the 
claim based on new and material evidence but denied the 
reopened claim on a de novo basis.  The veteran filed a 
timely notice of disagreement.  A Statement of the Case was 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) in August 2003.  The veteran 
filed a timely substantive appeal, and the case was sent to 
the Board of Veterans' Appeals (Board).  

Although the RO determined in June 2003 that new and material 
evidence was presented to reopen the claim for service 
connection for PTSD, such is not binding on the Board.  
Rather, the Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.


FINDINGS OF FACT

1.  An unappealed August 2001 rating decision denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

2.  Evidence has been received since August 2001 that is 
neither cumulative nor redundant of the evidence of record at 
the time of the August 2001 rating decision, that relates to 
an unestablished fact necessary to substantiate the claim, 
and that raises a reasonable possibility of substantiating 
the claim.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The Board believes that with respect to the issue on 
appeal involving the matter of the submission of new and 
material evidence, although VA's duty to assist appears to 
be circumscribed, the notice provisions of the VCAA are 
applicable.  The Board notes that the Court has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

In December 2003, the RO sent the veteran a letter in which 
he was informed of the requirements related to new and 
material claims.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
evidence was received from the veteran.  

As will be explained below, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
Pelegrini, it was essentially held that the notice and 
assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In the 
veteran's case, notice was provided prior to the June 2003 
rating decision that denied the claim currently on appeal.  
Consequently, Pelegrini has been complied with in this case.  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, with respect to the issue on appeal involving the 
matter of whether a previously denied claim may be 
reopened, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial on any basis, either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented, will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light 
of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim in November 2002, 
the current version of the law remains applicable in this 
case.

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Analysis

When the RO denied the veteran's claim of service connection 
for PTSD in August 2001, it considered his service medical 
records and treatment records from E. Bush, M.D., that were 
dated from September 1996 to February 2001.  These records 
reveal that the veteran complained in January 2001 of 
nightmares, anxiety, and periodic depression verbalizing his 
Vietnam experiences, with difficulty coping; the diagnoses 
were stress and ineffective coping mechanisms.  The RO denied 
the veteran's claim because there was no diagnosis of PTSD.

The additional evidence received since the RO's August 2001 
rating decision consists of statements from the veteran and a 
November 2002 statement from Dr. Bush, diagnosing PTSD.  

This statement from Dr. Bush is new, as it was not of record 
at the time of the August 2001 RO decision.  The new evidence 
is also material in that it bears on the underlying issue of 
whether the veteran has PTSD.  Consequently, the Board finds 
that the evidence submitted since the August 2001 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, a diagnosis of PTSD, and raises a reasonable 
possibility of substantiating the claim because it includes a 
current diagnosis of PTSD.  38 C.F.R. § 3.156.  

Thus, the Board finds that new and material evidence has been 
received since the August 2001 RO decision that denied 
service connection for PTSD, and that the claim is reopened.

ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is granted, subject to further action as discussed 
below.


REMAND

As noted above, evidence is considered to be new and material 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
adjudicators to grant a claim.  See Hodge, 155 F.3d at 1363.

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2003).

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board notes that the claims file contains a recent 
diagnosis of PTSD.  However, there is no evidence that the 
veteran "engaged in combat with the enemy" and no credible 
supporting evidence that a stressor actually occurred.  
Although the veteran has provided general statements on his 
service stressors, such as that a lot of people were killed 
at a battle at Kaesan, South Vietnam in 1971, his statements 
alone are insufficient to verify a stressor and there has not 
been any official attempt to verify his service stressors.  
Consequently, the Board believes that an attempt should be 
made to verify the veteran's alleged stressors.  

Accordingly, this case is being remanded to the RO via the 
Appeals Management Center in Washington, DC. for the 
following:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  The veteran should be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who may possess additional 
records pertinent to his service 
connection claim, to include VA 
treatment records since February 2001.  
Then, with any necessary authorization 
from the veteran, VA should attempt to 
obtain copies of all treatment records 
identified by the veteran that have not 
been previously secured.  Dr. Bush 
should also be contacted to provide the 
basis for the diagnosis of PTSD.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.

3.  The veteran should be requested to 
provide a written statement of his 
service stressors, which should include 
as much information as possible about 
each incident, including the date of the 
incident, the location at which it 
occurred, the military units involved, 
and the names of people he knew or heard 
about that were injured or killed.   

4.  Whether or not the additional 
information is obtained, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  The veteran's 
service personnel records, the statement 
summarizing the veteran's allegations of 
service stressors, together with a copy 
of the veteran's DD-214 and all 
associated documents, should be forwarded 
to USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150-3197.  They should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO should consider all credible 
supporting evidence developed to show 
that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of the stressor.

6.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
this examination.  The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

8.  After completing the above, and 
following any other appropriate 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, he should be provided a 
Supplemental Statement of the Case that 
includes a summary of additional 
evidence obtained, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran should be 
afforded the applicable time to respond.  
The case should then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



